YAN FLEET, J.
Appeal from an order granting a new trial. The grounds of the motion for new trial included that of in*84sufficiency of tlie evidence to justify the decision, and tbe order granting the motion was general in terms.
It is assumed as a premise by appellant, upon which he bases his argument for a reversal, that “there is no serious question of fact in the ease; and the order granting a new trial was the result apparently of a change of the view first taken by tne trial court of the law bearing upon the facts.” The record fails to sustain this assumption. While the evidence tending to prove the circumstances relied on by plaintiff to sustain his right to recover was uncontradicted, the ultimate facts to be deduced therefrom depended largely and essentially upon inferences not in themselves obvious or certain. When the facts necessary to sustain the judgment do not naturally follow as a necessary sequence from the probative facts, but must depend upon inferences to be deduced therefrom, it is as exclusively the province of the trial court to make those deductions and find the facts, as where the evidence itself is conflicting. In fact, the evidence may, in such an instance, be said in one sense to be conflicting, since the facts which it tends to prove are uncertain until found.
In such a case, the trial court having in its discretion set aside its findings, for this court to reverse its order would be in effect coercing it to a particular conclusion upon a controverted question of fact, and this it is not within our power to do.
This renders the other questions discussed impertinent to our present inquiry.
Order affirmed.
Harrison, J., and Beatty, C. J., concurred.